Case 2:18-cv-09491-FMO-AS Document 20-5 Filed 01/24/19 Page 1 of 7 Page ID #:112




                         EXHIBIT E 
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                         EXHIBIT E 
        Case 2:18-cv-09491-FMO-AS Document 20-5 Filed 01/24/19 Page 2 of 7 Page ID #:113

                 Bob Goldstein <bgoldstein@m3-global.com>
                   Tom Felton <tom.felton@ironclad.com>
                   Wed, 07 Jun 2017 15:37:09 -0500
                   DRG Strategic LLC - 15219.pdf (20.55 kB); Re: KRC5 - removal of tag invoice. (51.71 kB); KRC5 - removal of tag
                   invoice. (51.2 kB)
A third one, attached here. Three batches total.
Will get the proof of payment next
!
From: Bob Goldstein
       Wednesday, June 07, 2017 3:31 PM
     Tom Felton (Tom.Felton@ironclad.com)
          AMS Invoices attached
 
Tom,
We did these repairs in two batches, see attached invoices.
Bob
  Case 2:18-cv-09491-FMO-AS Document 20-5 Filed 01/24/19 Page 3 of 7 Page ID #:114

                                                                                                                Invoice
                                                                                                     Date              Invoice #

                                                                                                   3/29/2016            15219

29010 Commerce Center Drive
Valencia, CA 91355
  Bill To

DRG Strategic LLC
PO Box 191981
Dallas, TX 75219




                                                                       P.O. No.      Terms                       Job No

                                                                                  Due on receipt

 Qty                                                 Description                                     Rate                Amount

                FULFILLMENT SERVICES - REMOVAL OF QUANTA TAG

            1   KRC5Q-03-M - 46 Boxes, 3312 Pairs                                                           3,312.00      3,312.00
            1   KRC5Q-04-L - 4 Boxes, 288 Pairs                                                               288.00        288.00
            1   KRC5Q-05-XL - 47 Boxes, 3384 Pairs                                                          3,384.00      3,384.00
            1   KRC5Q-06-XXL - 3 Boxes, 216 Pairs                                                             216.00        216.00




                                                                                  Total                                  $7,200.00

   Phone #                    Fax #                          Contact:                           Web Site
 661 775-0611              661 775-0613                 Accounts Receivable                www.amsfulfillment.com
            Case 2:18-cv-09491-FMO-AS Document 20-5 Filed 01/24/19 Page 4 of 7 Page ID #:115

                                 Zuleika Hernandez - AMS <zhernandez@amsfulfillment.com>
                                 Bob Goldstein <bgoldstein@m3-global.com>
                                 Wed, 16 Mar 2016 18:18:40 -0500
                                 DRG Strategic LLC - 15160.pdf (20.59 kB)

Thank you so much!

Attached is the 2nd invoice for this project. !We should have a final one in about another 2 weeks or so.

Best regards,

Zuleika

________________________________________
   From: Bob Goldstein <bgoldstein@m3-global.com>
   Sent: Wednesday, March 16, 2016 6:54 AM
   To: Zuleika Hernandez - AMS
   Subject: RE: KRC5 - removal of tag invoice.

   Good morning, Zuleika.

   This payment was mailed yesterday. Tks for your cooperation.

   Bob

   -----Original Message-----
   From: Zuleika Hernandez - AMS [mailto:zhernandez@amsfulfillment.com]
   Sent: Friday, March 04, 2016 12:22 PM
   To: Bob Goldstein
   Subject: KRC5 - removal of tag invoice.

   Hello Bob,

   Tom Felton from Ironclad gave me your contact info. !Attached is the first invoice for the removal of the Quanta tag.

   If you need any further information, !please feel free to contact me.

   Best regards,

   Zuleika
   Sr. Account Manager
  Case 2:18-cv-09491-FMO-AS Document 20-5 Filed 01/24/19 Page 5 of 7 Page ID #:116

                                                                                                          Invoice
                                                                                               Date              Invoice #

                                                                                             3/16/2016            15160

29010 Commerce Center Drive
Valencia, CA 91355
  Bill To

DRG Strategic LLC
PO Box 191981
Dallas, TX 75219




                                                                     P.O. No.     Terms                    Job No

                                                                                  Net 15

 Qty                                              Description                                   Rate               Amount

                FULFILLMENT SERVICES - REMOVAL OF QUANTA TAG

            1   KRC5Q-02-S - 7 Boxes, 504 Pairs                                                         504.00        504.00
            1   KRC5Q-03-M - 41 Boxes, 2952 Pairs                                                     2,952.00      2,952.00
            1   KRC5Q-04-L - 30 Boxes, 2160 Pairs                                                     2,160.00      2,160.00
            1   KRC5Q-05-XL - 8 Boxes, 576 Pairs                                                        576.00        576.00
            1   KRC5Q-06-XXL - 33 Boxes, 2376 Pairs                                                   2,376.00      2,376.00




                                                                                Total                              $8,568.00

   Phone #                   Fax #                         Contact:                          Web Site
 661 775-0611             661 775-0613                Accounts Receivable               www.amsfulfillment.com
             Case 2:18-cv-09491-FMO-AS Document 20-5 Filed 01/24/19 Page 6 of 7 Page ID #:117

                               Zuleika Hernandez - AMS <zhernandez@amsfulfillment.com>
                               Bob Goldstein <bgoldstein@m3-global.com>
                               Fri, 04 Mar 2016 12:21:34 -0600
                               DGR Strategic LLC - 15086.pdf (20.69 kB); ATT00001.txt (25 bytes)

Hello Bob,

Tom Felton from Ironclad gave me your contact info. !Attached is the first invoice for the removal of the Quanta tag.

If you need any further information, !please feel free to contact me.

Best regards,

Zuleika
   Sr. Account Manager
  Case 2:18-cv-09491-FMO-AS Document 20-5 Filed 01/24/19 Page 7 of 7 Page ID #:118

                                                                                                             Invoice
                                                                                                  Date              Invoice #

                                                                                                 3/3/2016            15086

29010 Commerce Center Drive
Valencia, CA 91355
  Bill To

DRG Strategic LLC
PO Box 191981
Dallas, TX 75219




                                                                     P.O. No.      Terms                      Job No

                                                                                Due on receipt

 Qty                                              Description                                      Rate               Amount

                FULFILLMENT SERVICES - REMOVAL OF QUANTA TAG

            1   KRC5Q-02-S - 30 Boxes, 2160 Pairs                                                        2,160.00      2,160.00
            1   KRC5Q-03-M - 40 Boxes, 2880 Pairs                                                        2,880.00      2,880.00
            1   KRC5Q-04-L - 46 Boxes, 3312 Pairs                                                        3,312.00      3,312.00
            1   KRC5Q-05-XL - 28 Boxes, 2016 Pairs                                                       2,016.00      2,016.00
            1   KRC5Q-06-XXL - 7 Boxes, 504 Pairs                                                          504.00        504.00
            1   KRC5Q-07-XXXL - 13 Boxes, 936 Pairs                                                        936.00        936.00
                Sales Tax                                                                                 9.00%            0.00




                                                                                Total                                $11,808.00

   Phone #                   Fax #                         Contact:                           Web Site
 661 775-0611             661 775-0613                Accounts Receivable                www.amsfulfillment.com
